﻿

Let me first congratulate Mr. Caputo on his election as President of the General Assembly. His wisdom and experience will, I believe, make this a particularly productive session.
It is an honour to be here today speaking to the General Assembly of the United Nations, the crucible of human hope for peace in a troubled world. I believe we are on the brink of a new age, one in which the differences that have divided us are becoming less important than the dangers we must face together. It is a new age in which concrete acts that make our world more secure must and can be matched by tangible commitments to reduce poverty in the developing world and protect our common environment.
For two generations the world has lived in the shadow of nuclear war, but today we meet at a time of significant achievement in arms control.
The Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles is a historic first step in arms reduction for which, I believe, we owe a great debt of gratitude to the courage and leadership of President Reagan of the United States of America and of General Secretary Gorbachev of the Soviet Union. They have laid a foundation, and we can now build upon it.
We must cut strategic weapons. We can limit the spread of nuclear weapons. We can limit nuclear testing, and every step in this direction takes us closer to a comprehensive test ban. We must redouble our efforts to reach a treaty banning chemical weapons.
In this respect, I welcome President Reagan's proposal for an early meeting of the signatories of the Geneva Protocol on the prohibition of chemical weapons. We must also control conventional weapons. Let us not forget that it is in conventional wars that people are still dying today. I encourage this Assembly to provoke and provide even more achievements in the field of disarmament. 
We have also seen progress on regional security issues this past year, progress of which Member nations could only have dreamed in the past.
In Afghanistan, the attempt to impose solutions by invasion and occupation has failed, and the Soviet Union is withdrawing its forces. The United Nations remains heavily involved in the search for solutions. In the Gulf, no country has been able to impose its will by force. Representatives of the United Nations, including 500 Canadians, now patrol in peace where hundreds of thousands recently died in combat.
Canada's role in these events is consistent with our long tradition - more than four decades - of peace-keeping, a role we have always willingly assumed. Canada has participated in every United Nations peace-keeping force since its foundation, and we are proud of this contribution, costly and difficult though it has often been, because we believe it has assisted in bringing stability to explosive regions of the world.
Today a significant portion of our armed forces is either involved in peace-keeping around the world or training for further duty in the service of peace. The award today of the Nobel Peace Prize for peace-keeping is a splendid tribute both to the Secretary-General of the United Nations and to those courageous men and women from all countries who patrol the world's danger spots in the pursuit of a durable peace. May I, on behalf of everyone, offer the Secretary-General our very sincere congratulations.
But not everywhere do we see the progress we would wish. The vicious cycle of repression and violence is unbroken in South Africa. We all know the cause: the massive and institutionalized violation of human rights called apartheid. Internationally, pressure is increasing and is having an impact. The entire world finds apartheid repugnant: the whole world must now join forces to bring it to an end. Canada has taken strong measures on its own to rid our civilization of this unique evil known as apartheid.
We are under no illusions about the effectiveness of our efforts alone, and so we have actively pursued objectives in co-operation with other Governments, especially in the Commonwealth and in Francophonie. From the outset we have applied all the sanctions agreed to within the Commonwealth we will continue to do so and we will seek to broaden their application, increase their effectiveness and encourage others to join in adopting and applying them.
Consistent with our policy of moving systematically and deliberately to increase pressure on South Africa, our Government announced earlier this week specific new measures to tighten the ban on government contracts with South African companies and a further ban on high technology, together with initiatives designed to add practical support to peaceful efforts to work against apartheid. Because of threats to major development projects in the front-line States we intend to provide assistance, in concert with others, to preserve these development initiatives.
The movement in favour of human dignity is now irreversible. There can be no doubt that fundamental change will come to South Africa. The only questions are when and how and at what cost in human life. We must make sure the answers come soon, and peacefully - and that a framework is preserved that will give rise to a non-racial democratic South Africa. Only then will the children of Mandela know the gifts that freedom brings.
The problems of the Middle East have preoccupied this Assembly since the creation of the United Nations. Peaceful solutions have proved elusive, and in their absence violence and extremism have increased. But that is an argument for redoubled effort, not for despair. 
There is today growing support for a properly structured international conference based on Israel's right to exist and recognition of the rights of Palestinians. Canada believes that such a conference can provide a path towards dialogue and away from a situation that appears to promise little but further suffering.
Some regional conflicts continue to challenge our courage and imagination; but, in just a short period of time, progress towards a more peaceful world has been dramatic and deeply encouraging. Who would have predicted a year ago that today Soviet forces would be withdrawing from Afghanistan; that Vietnamese forces would begin withdrawing from Cambodia; that United Nations peace-keepers would be patrolling the Iran-Iraq border; that negotiations on Angola and on Western Sahara would be starting to beat fruit; that the Secretary-General would be discussing the independence of Namibia with the South African Government? 
Those who have doubted both the value of multilateralism and the United Nations surely must be reassessing their views today. The Secretary-General's recent report on the work of this Organization is a document which should inspire the deliberations of this Assembly.
In this dawning hope for peace, the path we ought to take is clear. It is towards conciliation and not confrontation between East and West. It is towards co-operation and generosity, not recrimination and rigidity, in North-South relations. It is towards negotiation, not warfare, in regional disputes. It is towards implementation of the Universal Declaration of Human Rights, adopted 40 years ago.
We must give hope to those who today find their rights to free expression silenced by gunfire. We must provide sustenance to the flame of liberty in all regions where fundamental rights are being abused. He roust reinforce the role of the Security Council in the pursuit of peacemaking and peace-keeping around the world. It can be done, but only with the help of everyone in this Assembly.
For many generations the arms race, regional disputes and the threat of nuclear annihilation have been a central preoccupation of the United Nations, and so they will remain. But I believe that we are at a point in history when we must devote significantly more political energy to problems other than security, problems perhaps just as important but until now accorded a somewhat lower priority.
I want to speak specifically about the twin challenges of severe poverty and our endangered environment. I believe we shall not have true security until these problems have been successfully resolved. These issues were high on the agendas of the summit meetings chaired last year by Canada - from the Commonwealth and la Francophonie to the Economic Summit Meeting in Toronto, at these meetings I found a growing conviction among national leaders that these problems can and must be tackled, and must be dealt with before, the end of this century. These problems command the same priority here in the United Nations.
Poverty undermines security. It compromises equality. It denies hope. Today it is estimated that at least one billion people live in absolute poverty. They are hungry. They ate often sick. They are uneducated. They die young.
Alleviating poverty must be given a new priority on national and international agendas. We must work to achieve social justice for the poorer t of our world and economic growth which does not destroy our magnificent environment.
At Toronto the leaders of the major industrialized countries renewed their commitment to work towards continued growth for the benefit of both the industrialized and, particularly, the developing countries. We are also working towards a trading system which is more open and more beneficial to all nations. I believe it will be strengthened bilaterally, as In the Canada-United States Free Trade Agreement, the largest commercial agreement in the history of two-way trade. It can also be strengthened regionally, as in the Association of South-East Asian Nations (ASEAN) and in Europe as 1992 approaches.
It must be strengthened, too, through the General Agreement on Tariffs and Trade (GATT) and multilateral talks such as the Uruguay Round of trade negotiations. Progress in those talks is essential at the GATT mid-term review to be held in Montreal this December.
Increased development assistance, especially to the poorest countries, is another imperative. Canada has just completed a review of its official development assistance policy. We have reset our bearings to improve the quality and increase the quantity of the help we give, to recognize the special role of women in development and to concentrate on the poorest people in the poorest countries.
That is why Canada has completely written off the official development assistance debts of a large number of countries. It is surely reasonable that loans given for development purposes should not be allowed to become hindrances to that same development. None of this is altruism. All countries North and South, rich and poor, have an equal stake in a world in which wealth must be more equitably shared. That is why out assistance programme is now composed entirely of grants. We have affirmed that Canadian assistance will continue to increase to reach the target of 0.6 per cent of gross national product by 1995 and the desired 0.7 per cent target by the year 2000 - now less than 12 years away.
I can best illustrate the importance that we attach to the United Nations by pointing out that Canada is the fourth largest contributor to the United Nations system. Most of its contributions are directed towards development assistance. But Canadians generally feel that more could and should be done. Africa is a very special case. Canada has taken seriously its responsibilities under the United Nations Programme for African Economic Recovery and Development 1986-1990. In 1986-1987, Canada disbursed a total of almost 31 billion in Africa, through all channels, multilateral, bilateral and non-governmental. Nearly half of our bilateral assistance will be directed to Africa over the next five years. But poverty in Africa and elsewhere cannot be ended solely through trade and help from developed countries, although these are vital parts of any effective international programme. It will require as well sound national economic and development strategies, and the Governments of the developing countries have a very direct responsibility to their own people to achieve substantial progress.
I have said that we must devote the energies freed by greater security to two equally pressing problems. One is poverty; the other is environmental protection. The world is facing an environmental crisis of unparalleled magnitude. Nature is sending us an urgent message that we ignore at our peril. The signs of this crisis are all around us; shortages of timber, exhausted soil, desertification, depleted fish stocks, seals dying in the North Sea, beluga whales washing ashore in the St. Lawrence River in Canada itself. Some even maintain that we have reached the point where the survival of mankind is at risk.
The Chairman of the World Commission on Environment and Development, Prime Minister Brundtland, has said that the threat to our environmental security is "second only to nuclear war". Now that we have lessened the likelihood of global nuclear war, we face invasion by rising seas, polluted air and encroaching deserts. 
There is a growing awareness that the environment, the economy and human health are inextricably linked. At the same time as we in the North suffer the effects of our industrial society's lack of regard for the environment, the South suffers from the environmental degradation engendered by poverty, by population growth and by pressure for immediate economic development.
Destruction of the rain forest in Brazil, deforestation in sub-Saharan Africa and the pollution of drinking water in the sprawling cities of the developing world are the consequences, the simple, direct and inevitable consequences, of people in poverty seeking the simple means to survive. Without improved development opportunities they cannot be expected to do other than search for fuel, shelter and livelihood as best they can. We must help them, with their co-operation and friendship, to protect these precious resources. We require a new era of economic growth, but we need growth that sustains and expands the resource capital of all the countries of this planet, not growth that poisons the air we breathe and the water we drink.
An aboriginal elder in Canada, speaking to a Canadian Government commission, said it best:
"We did not inherit the Earth - we only hold it in trust for our children."
In a world in which rivers and winds cannot be contained by laws or borders it is clear that domestic initiatives by themselves are inadequate. Canadians know all about this. Our economy, as well as our environment, is being damaged daily by acid rain. We have taken important internal measures to address the problem. We have urgently pressed our neighbour to follow suit and to conclude a treaty with us that would reduce the environmental damage from this blight by stated amounts within specific time-frames. But acid rain is not limited to one nation or one continent: it is an international problem and it demands, I believe, a viable international solution. The greenhouse effect, the deterioration of the ozone layer and the disposal of toxic wastes are causes for legitimate concern both here and around the world.
I am encouraged by the strong emphasis given to the environment by others in this year's debate. Problems of environmental protection require strengthened international co-operation, and the United Nations has a key role to play.
As with security issues, important action has been initiated. The signature a year ago in Montreal of the Protocol on the protection of the ozone layer is a landmark example of what nations working together can accomplish. Ï urge all States which have not yet done so to sign and ratify the Protocol without delay. The increasingly urgent question of global warming and climate change received serious attention at the International Conference on the Changing Atmosphere in Toronto last June. Our goal should be an international framework convention for the protection of the atmosphere by 1992.
We applaud the work of the United Nations Environment Programme in developing a global convention on the trans-frontier movements of hazardous wastes. We hope that it will be ready for signature by Member States next year. This powerful momentum must be maintained and even strengthened. Other steps are needed.
Canada is supporting a feasibility study on a world conservation bank to work in concert with the World Bank. Canada is asking the World Bank at its annual meeting in West Berlin to strengthen the integration of environmental concerns into the design and implementation of its own projects. 
Canada fully supports the holding of an environmental summit at the Heads of Government level. Canada urges all corporations and international industrial and trade associations to develop, strengthen and vigorously apply environmental codes of conduct.
Obviously, wealthier nations have to offer more assistance and greater support to help developing countries achieve growth which does not destroy their environment. And for that reason, the Canadian International Development Agency makes environmental protection one of its criteria for development projects. I want to announce today that Canada will establish a centre which will promote internationally the concept of environmentally sustainable development.
This centre will be located in Winnipeg, Manitoba, and will work closely with the United Nations Environment Programme and other like-minded international institutions and organizations.
Canada strongly supports the call for a United Nations conference on sustainable development in 1992.
The global challenges we face are great, but we are proving that they can be met and that they can be resolved.
Mankind is not destined to destroy itself. War is not inevitable. Poverty can be alleviated. The environment can be preserved. Injustices can be redressed.
The United Nations is not and never will be - ever - a perfect institution. But in the last few years the United Nations has proved that it can make needed reforms and emerge as a stronger and more effective body. We must continue to improve this irreplaceable Organization. Our citizens will judge the United Nations not by the rhetoric of which we are capable, but by the actions that we have achieved in the past and of which are capable again in the future, by our practical successes in working together. An immunization programme that saves children's lives in a developing nation is, in itself, an enduring monument to the profound value of this institution. And surely, there are enough such monuments around to persuade any objective observer of the profound and ongoing value of an institution that treats its Members on a basis of equality and mutual respect. Because now, as the international political climate improves, the United Nations can play the role intended in the Charter.
Lester Pearson, a great Canadian statesman who was present at the creation of this Organization, once observed that the United Nations is the "living symbol of out interdependence, and embodies that emerging sense of international community, going beyond nation and region, which alone can save us in this nuclear age".
The United Nations, in my judgement and in the judgement of my Government, reflects the vision of our predecessors and the hope for our children.
The agenda before the United Nations is compelling, and the choices are clears to manage the irresistible forces of change that swirl about us> to acknowledge the intimate interdependence of our world and of the issues before us; to ensure a more peaceful, more prosperous, more humane world, a world in which the strong nations are just, in which the rich nations are generous, a world in which all nations - all nations without exception - have the legitimate hope for greater economic and social justice, understanding as we all must that there is but one Earth for us to preserve for all of our children.
